  8:18-cr-00312-JFB-SMB Doc # 86 Filed: 02/11/21 Page 1 of 1 - Page ID # 326




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,                   )
                                            )
                    Plaintiff,              )                 8:18CR312
                                            )
      vs.                                   )
                                            )                   ORDER
LAWRENCE HENDERSON and                      )
KENDALL MILLER,                             )
                                            )
                    Defendants.             )


      This matter is before the court on the defendant, Kendall Miller’s Unopposed
Motion to Continue Trial [83]. Counsel needs additional time in order to make further
attempts to find a mutually acceptable resolution. For good cause shown,

      IT IS ORDERED that the Motion to Continue Trial [83] is granted, as follows:

      1. The jury trial, for both defendants, now set for February 22, 2021, is continued
         to April 27, 2021.

      2. In accordance with 18 U.S.C. § 3161(h)(7)(A), the court finds that the ends of
         justice will be served by granting this continuance and outweigh the interests
         of the public and the defendants in a speedy trial. Any additional time arising
         as a result of the granting of this motion, that is, the time between today’s date
         and April 27, 2021, shall be deemed excludable time in any computation of
         time under the requirement of the Speedy Trial Act. Failure to grant a
         continuance would deny counsel the reasonable time necessary for effective
         preparation, taking into account the exercise of due diligence. 18 U.S.C. §
         3161(h)(6), (7)(A) & (B)(iv).

      3. No further continuances will be granted without a hearing before the
         undersigned magistrate judge.


      DATED: February 11, 2021.

                                                BY THE COURT:


                                                s/ Susan M. Bazis
                                                United States Magistrate Judge
